Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims 
	This final action is in response to applicant’s amendment of 04 January 2021.  Claims 1-20 are pending and have been considered as follows.  
Response to Arguments
Applicant’s arguments with respect to the objection to the claim 16 have been fully considered and are persuasive.  The objection to the claim 16has been withdrawn. 
Applicant’s remarks going to the claim interpretation presented in the Non-Final Office Action of 09 November 2020 and the structural support for the limitations in the specification are noted.  
Applicant’s arguments with respect to the rejection to the claim 5 and 18 under 35 USC 112(b) have been fully considered and are persuasive.  The rejection to the claim 5 and 18 under 35 USC 112(b) has been withdrawn. 
Applicant’s arguments with respect to the rejection of claim1-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Nam (US 2018/0236957) in view of Christenson et al. (US 2008/0258553).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 12 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nam (US 2018/0236957) in view of Christenson et al. (US 2008/0258553).
As regards claim 1, Nam teaches a vehicle system for remote park-assist (RePA) (see at least Abstract and ¶[0003]), the vehicle system comprising: a key fob (see at least ¶[0003] and ¶[0040]) including: ….to transmit a return signal including a distance indicator and a RePA signal, the RePA signal including a request for the vehicle to perform RePA (see at least ¶[0020]; [0054]-[0058]; and [0063]-[0069]) and a vehicle (see at least vehicle 100) including: an LF module to transmit the beacon at a predefined interval (see at least ¶[0057] and [0062]); a receiver-transceiver module to receive the return signal and the RePA signal (see at least ¶[0064]); a controller to enable RePA responsive to determining that the distance indicator is less than a tethering threshold distance (see at least ¶[0054]); and an autonomy unit to perform RePA based on the RePA signal (see at least ¶[0040] and [0051]).  Nam not does not explicitly teach that the key fob includes a low frequency (LF) antenna to receive a beacon; and an ultra-high frequency (UHF) antenna to transmit the return signal including the distance indicator based on the beacon received at the LF antenna.  However, such matter is taught by Christenson et al. (see at least ¶[0014]-[0016] and [0024]-[0023]).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the remote control system of Christenson et al. wherein the key fob includes a low frequency antenna to receive a beacon and a high frequency antenna to transmit the return signal including the distance indicator based on the beacon received with the remote park assist system of Nam as one of 
As regards claim 2, Nam teaches wherein the controller of the vehicle is configured to disable RePA responsive to determining that the distance indicator is greater than or equal to the tethering threshold distance (see at least ¶[0054]).
As regards claim 3, Nam does not explicitly teach wherein the UHF antenna is configured to transmit the return signal in response to the LF antenna receiving the beacon.  However, such matter is taught by Christenson et al. (see at least ¶[0014]-[0016] and [0024]-[0023]).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to the use remote control system of Christenson et al. wherein high-frequency antenna is configured to transmit the return signal in response to the LF antenna receiving the beacon with the remote park assist system of Nam as one of ordinary skill in the art would have recognized the established function of a key fob including a low frequency antenna to receive a beacon and a high frequency antenna to transmit the return signal including the distance indicator based on the beacon received and would have predictably applied it to improve the system of Nam.  
As regards claim 4, Nam teaches wherein, prior to determining that the distance indicator is less than the tethering threshold distance, the LF module is configured to transmit the beacon beyond the tethering threshold distance (see at least ¶[0057]-[0067]).
(see at least ¶[0054]-[0067]).
As regards claim 6, Nam does not explicitly teach wherein the LF antenna is configured to receive signals between 125kHz and 134.5kHz and the UHF antenna is configured to transmit signals between 314MHz and 904MHz.   However, such matter is suggested by Christenson et al. (see at least ¶[0018] and [0019] – Christenson et al. teach that the low frequency is, for example 125kHz and teaches that the high frequency is in the MHz).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to the use remote control system of Christenson et al. wherein the low frequency antenna is configured to receive signals at, for example 125 kHz, and the high frequency antenna is configured to transmit signals in the MHz with the remote park assist system of Nam as one of ordinary skill in the art would have recognized the established function of a key fob wherein the low frequency antenna is configured to receive signals at, for example 125 kHz, and the high frequency antenna is configured to transmit signals in the and would have predictably applied it to improve the system of Nam.  
 
As regards claim 7, Nam does not specifically teach wherein the key fob includes buttons, wherein the UHF antenna is configured to send the RePA signal in response to a predefined combination of the buttons being pressed.  However, such matter is suggested by Christenson et al. (see at least ¶[0029]-[0030] – Christenson et al. suggest the use of a predefined pattern of button pushes to activate or send a signal).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to the use remote control system of Christenson et al. going to the use of a predefined pattern of button pushes to activate or send a signal with the remote park assist system of Nam as one of ordinary skill in the art would have recognized the established function of a key fob wherein the use of a predefined pattern of button pushes activates or sends a signal and would have predictably applied it to improve the system of Nam.  

As regards claim 8, Nam does not specifically teach wherein the UHF antenna is configured to continue sending the RePA signal while the predefined combination of the buttons is held and the LF antenna continues to receive the beacon at the predefined interval.  However, such matter is suggested by Christenson et al. (see at least ¶[0029]-[0030] – Christenson et al. suggest the use of a predefined pattern of button pushes to activate or send a signal).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to the use remote control system of Christenson et al. going to the use of a predefined pattern of button pushes to activate or send a signal with the remote park assist system of Nam as one of ordinary skill in the art would have recognized the established function of a key fob wherein the use of a predefined pattern of button pushes activates or sends a signal and would have predictably applied it to improve the system of Nam.  
As regards claim 12, Nam teaches wherein the key fob includes a processor that is configured to: determine the distance indicator based on the beacon received by the (see at least ¶[0020]; [0054]-[0058]; and [0063]-[0069]).
As regards claims 19 and 20, please see the rejection above with respect to claim 1, which is commensurate in scope to claims 19 and 20, with claim 1 being drawn to a vehicle system, claim 19 being drawn to a corresponding method, and claim 20 being drawn to a corresponding vehicle. 

Claims 9-11 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nam (US 2018/0236957) in view of Christenson et al. (US 2008/0258553) and further in view of Noguchi et al. (US 2020/0310410).
As regards claim 9, Nam as modified by Austen et al. do not specifically teach wherein the UHF antenna transmits an exit signal in response to at least one of the predefined combination of the buttons being released and the LF antenna not continuing to receive the beacon at the predefined interval.   However, such matter is taught by Noguchi et al. (see at least ¶[0058]-[0062]).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Noguchi et al. with the system of Nam as modified by Austen et all as both system are directed to remote parking assist systems and the use of the teachings of Noguchi et al. would ensure a further level of safety during the use of the remote parking operations. 
As regards claim 10, Nam as modified by Austen et al. do not specifically teach wherein the autonomy unit is configured to stop performing RePA in response to the receiver-transceiver module receiving the exit signal.  However, such matter is taught by (see at least ¶[0058]-[0062]).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Noguchi et al. with the system of Nam as modified by Austen et all as both system are directed to remote parking assist systems and the use of the teachings of Noguchi et al. would ensure a further level of safety during the use of the remote parking operations. 
As regards claim 11, Nam as modified by Austen et al. do not specifically teach wherein the autonomy unit is configured to stop performing RePA in response to the controller determining that the receiver-transceiver module has stopped receiving the RePA signal.  However, such matter is taught by Noguchi et al. (see at least ¶[0058]-[0065]).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Noguchi et al. with the system of Nam as modified by Austen et all as both system are directed to remote parking assist systems and the use of the teachings of Noguchi et al. would ensure a further level of safety during the use of the remote parking operations. 
As regards claim 13, Nam as modified by Austen do not specifically teach wherein the controller limits a RePA session initiated by the key fob to a predefined duration of time.  However, such matter is taught by Noguchi et al. (see at least ¶ [0065]).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Noguchi et al. with the system of Nam as modified by Austen et all as both system are directed to remote parking assist systems and the use of the teachings of Noguchi et al. would ensure a further level of safety during the use of the remote parking operations. 
(see at least ¶ [0058]-[0062]).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Noguchi et al. with the system of Nam as modified by Austen et all as both system are directed to remote parking assist systems and the use of the teachings of Noguchi et al. would ensure a further level of safety during the use of the remote parking operations. 
As regards claim 15, Nam as modified by Austen et al. do not specifically teach wherein the vehicle includes a low-energy module configured for communication with a mobile device.  However, such matter is taught by Noguchi et al. (see at least Fig. 1 and ¶[0037]-[0045]).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Noguchi et al. with the system of Nam as modified by Austen et all as both system are directed to remote parking assist systems and the use of the teachings of Noguchi et al. would ensure a further level of safety during the use of the remote parking operations. 
As regards claim 16, Nam as modified by Austen et al. do not specifically teach wherein, when the low-energy module is in communication with the mobile device, the receiver-transceiver module is configured to receive the return signal from the key fob and the low-energy module is configured to receive a second RePA signal form the mobile device.  However, such matter is taught by Noguchi et al. (see at least Fig. 1 and ¶[0037]-[0045]).  It would have been obvious to one of ordinary skill in the art 
As regards claim 17, Nam as modified by Austen et al. do not specifically teach wherein the controller prevents the key fob from initiating RePA when the low-energy module is in communication with the mobile device.  However, such matter is taught by Noguchi et al. (see at least ¶[0080]).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Noguchi et al. with the system of Nam as modified by Austen et all as both system are directed to remote parking assist systems and the use of the teachings of Noguchi et al. would ensure a further level of safety during the use of the remote parking operations. 
  As regards claim 18, Nam as modified by Austen et al. do not specifically teach wherein, after the autonomy unit previously performs RePA based on communication with the mobile device, the controller limits a number of consecutive RePA sessions initiated by the key fob to predefined number.  However, such matter is taught by Noguchi et al. (see at least ¶[0080]-[0082]).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Noguchi et al. with the system of Nam as modified by Austen et all as both system are directed to remote parking assist systems and the use of the teachings of Noguchi et al. would ensure a further level of safety during the use of the remote parking operations. 

Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE ANTONUCCI whose telephone number is (313)446-6519.  The examiner can normally be reached on Monday to Friday 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANNE MARIE. ANTONUCCI
Primary Examiner
Art Unit 3667



/ANNE MARIE ANTONUCCI/Primary Examiner, Art Unit 3667